DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 2-20, 23-26, 36-39, and 42-44 are canceled.
	Claims 46-48 are new.

Claim Rejections - 35 USC § 112
The new matter rejection of claims 1, 17-19, 21, 22, 25, 27-35, 40, 41, 44, and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on June 14, 2021 is withdrawn in view of the Amendment received on September 14, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 28, 47, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claims 27 and 28 are dependent on claim 1.  Claim 1 has been amended to require a specific type of a DNA polymerase, that is, an antibody-bound Taq DNA polymerase, which is a generic term for a specific, trademarked polymerase sold under the tradename, Platinum Taq DNA polymerase®.  The specification, neither 
Claim 47 is new and recites that the amount of antibody-bound Taq DNA polymerase included in the amplification reaction is, “about 0.3 units/l to about 0.4 units/l”.  
As discussed on page 4 of the Final Rejection mailed on June 14, 2021, Applicants’ data presented provides support for the actual tested ranges of 0.3 units/l  and 0.4 units/l (7.5 units/25l of reaction = 0.3 units/l and 10 units/25l of reaction = 0.4 units/l).  While it is feasible to include the ranges between 0.3-0.4 units/l as the lower limit and upper limit of such concentrations have proved to produce superior results (according to Applicants’ data), there is no support for any range below 0.3 units/l or range above 0.4 units/l so as to justify the term, “about” the ranges being claimed.  Therefore, there is no support for any surprising findings for the ranges surrounding the lower and upper limit.
New Matter must be removed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 27 and 28 depend from canceled claim 25.
	For the purpose of prosecution, they have been construed to depend from claim 1.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 17-19, 21, 22, 25, 27-29, 40, 41, 44, and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75), made in the Office Action mailed on June 14, 2021 is withdrawn in view of the Amendment received on September 14, 2021.
Vallone et al. and Mulero et al. do not teach the use of an antibody-bound DNA Taq DNA polymerase in the presently claimed range.

The rejection of claims 30-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) as applied to claims 1, 17-19, 21, 22, 25, 27, 28, 40, 
Vallone et al. and Mulero et al. do not teach the use of an antibody-bound DNA Taq DNA polymerase in the presently claimed range and Espy et al. do not rectify absence of the claimed element.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 21, 22, 29, 40, 41, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16).
Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref).
With regard to claim 1, Vallone et al. disclose a method comprising:
L of template DNA…”, page 43, section 2.3), at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid (“16plex STR…”, page 42, 2nd column) and amplifying at least one short tandem repeat (STR) (“PCR was carried out …”, page 43, section 2.3), and a Family A DNA polymerase (Speedstar DNA polymerase®), wherein at least one amplification cycle comprises:
denaturing the double-stranded nucleic acid in the reaction mixture; and
annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers; and
wherein the time to complete one amplification cycle is 25 seconds or less (“28 cycles of 5s … 10s … 10s”, page 43, section 2.3; totaling to 25 seconds).
With regard to claims 21 and 22, Amelogenin is assayed (see Figure 1, AMEL, D5S818).
With regard to claims 40 and 41, Vallone et al. explicitly disclose that after each cycle, the amplification signal increased 2 folds (“[e]ach 
oC (page 43, section 2.3).
Vallone et al. do not explicitly disclose all kinds of DNA polymerase concentrations which could be employed, and consequently do not explicitly disclose that greater than 0.2 but less than 0.5 units/l of an antibody bound Taq DNA polymerase is employed.
Vallone et al. do not employ a dye (claim 29).
Mulero et al. disclose a method of multiplex amplifying a plurality of STRs (“we have developed a 17 plex Y-STR system that includes … and six additional highly polymorphic Y-STR makers.”, page 64, 2nd column, 2nd paragraph), the method comprising:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises:
a double-stranded nucleic acid (“1 ng of template DNA”, page 65, 1st column, bottom paragraph);
at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid and amplifying at least one short-tandem repeat (STR) (“reaction volume of 25 L containing … 9.2 L of AmplSTR® Yfiler™ kit primer set …”, page 66, 1st column, 5th
a Family A DNA polymerase included in a concentration of greater than 0.2 units/l and less than 0.5 units/l (“[u]less noted otherwise, the protocol in the AmplSTR® Yfiler™ kit user’s manual were followed.  The PCR amplification was performed in a reaction volume of 25 L …”, page 66, 1st column, 5th paragraph; “optimization study consisted of testing individual components of the PCR while keeping the remaining components constant.  Primers were designed to perform efficiently in a multiplex format …”, page 66, 2nd column, bottom paragraph; “amount of Amplitaq Gold® DNA polymerase (range: 2.8-5.2 U/rxn1) …”, page 68, 1st column, 2nd full paragraph), wherein the at least on amplification reaction cycle comprises denaturing the double-stranded nucleic acid in the reaction mixture (“standard thermal cycling conditions … consisted of enzyme activation at 94oC for 1 min … followed by 30 cycles…”, page 66, 1st column, 5th paragraph); and annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers to thereby amplify oC (see page 65, 2nd column).
Amplitaq Gold DNA polymerase employed as the DNA polymerase.
With regard to claim 29, dyes are employed for detection of the amplified products (page 68, 1st column).
Mulero et al. express what is implicit of an exponential amplification reaction, that is, a doubling of the target nucleic acids after each cycle (or approximately 2 folds, or efficiency of 0.8 to 1.0; “[e]ach increase in cycle number led to approximately two-fold increase in height”, page 68, bottom paragraph).
Sinha et al. teach a method of amplifying at least one STR (Y-PLEX STR), wherein the artisans amplify at least one STR using at least a pair of primers (“report describes the validation and application of the Y-PLEX™5 system”, page 1, 2nd column), with a AmpliTaq Gold DNA polymerase (“5X Y-PLEX™5 Primer mix was prepared by combining the forward and reverser primers for all the five loci … 0.5 L of AmpliTaq Gold™ (5 units/L) … sterile water to raise the volume to 25 L”, page 2, 1st column, 2nd paragraph).
Sinha et al. also teach that similar amounts of DNA polymerases, including Platinum Gold DNA polymerase, produced the same yield:
“Different DNA polymerase preparations (2.5 units) were investigated with the Y-PLEX™5 reagents.  These were AmpliTaq Gold® DNA Polymerase … Platinum® Taq DNA polymerase High Fidelity … Platinum Taq DNA 2, a good amplification of all five loci was obtained with Platinum Taq DNA Polymerase High Fidelity and Platinum® Taq DNA Polymerase.” (page 3, 2nd column).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vallone et al. with the teachings of Mulero et al. and Sinha et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

However, as evidenced by Mulero et al., who explicitly teach an optimization parameters that encompass greater than 0.2 units/l of DNA polymerase for multiplex amplification of STRs from a nucleic acid sample, the presently claimed range of DNA polymerases employed is determined to be an obvious range derived by optimization of the reagents involved in an typical PCR amplification reaction.
While Mulero et al. employed a single type of DNA polymerase, that is, AmpliTaq Gold® DNA polymerase, for the amplification reaction, Sinha et al. evidence that same amounts of Platinum® Taq DNA polymerase produced same amplification success as using AmpliTaq Gold® DNA polymerase.
This is plainly evidenced by Sinha et al. wherein the amplification reaction condition employing AmpliTaq Gold® is disclosed as having 0.5 L of the enzyme (at 5 units/L) dissolved in a total of 25 L amplification reaction mixture, which translates 2.5 units/L.  Sinha et al. later discuss that other enzymes, including Platinum® Taq DNA polymerase were used (2.5 units), which connotes that the same amounts of this enzyme was used and produced the same amplification results rd paragraph).
Therefore, one of ordinary skill in the art would have had a reasonable expectation that the same amount of Platinum® Taq DNA polymerase could be employed in place of the AmpliTaq® Gold DNA polymerase of Mulero et al. and produce the same successful amplification.
Indeed, such an expectation would have been consistent with Sinha’s findings as the artisans state that higher concentrations of these enzymes above 1.25 units produced good amplification products:
“The amount of AmpliTaq Gold® was varied, at regular intervals, from 0.625-3.75 units in the PCR reaction using five known DNA samples … When 0.625 and 1.25 units of AmpliTaq Gold® DNA Polymerase were used, the amplification … was reduced notably… At greater amounts of polymerase, all loci amplified well.” (page 3, 2nd column)

While Sinha et al. settle at 2.5 units (which is 0.1 units/L) of the enzyme, because the artisans also employed 3.75 units, which is 0.15 units/L and therefore, close to the 0.2 units, such a concentration would not have been beyond the optimization parameter considered by the one of ordinary skill in the art.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16), as applied to claims 1, 21, 22, 29, 40, 41, and 45 above, and further in view of Zhong et al. (Electrophoresis, 2009, vol. 30, pages 1297-1305).
The teachings of Vallone et al., Mulero et al. and Sinha et al. have already been discussed above.
Vallone et al., Mulero et al. and Sinha et al. do not teach all possible types of amplification reactions and consequently, do not employ a two-temperature PCR having the same annealing and extension temperature.
Zhong et al. evidence the knowledge in the art of two-temperature PCR (“two-temperature cycling protocol (96oC for 25 s and 68oC for 30s, see page 1300, 2nd column), and wherein the artisans state that employing two-temperature PCR also provided reproducible temperature control (“30-cycle, two-temperature cycling protocol, as shown in Fig. 3A.  This temperature profile gave rapid heating rates and reproducible temperature control … Figure 3B demonstrated the feasibility of this thermal cycling condition …”, page 1303, 2nd column to page 1304, 1st column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vallone et al., Mulero et al. 
As evidenced by Zhong et al., one of ordinary skill in the art would have been apprised of two-step PCR amplification method, wherein the primer annealing and extension temperature is the same in an amplification cycle, allowing for less temperature adjustment and more efficient temperature cycling.  Given that Zhong et al. taught that two-temperature cycling provided rapid heating rates and reproducible cycling conditions, one of ordinary skill in the art would have been motivated to adopt the teachings of Zhong et al. into the PCR cycle produced by the combination of Vallone et al., Mulero et al. and Sinha et al. and perform a two-temperature PCR, allowing for more efficient amplification reaction.
	The invention as claimed is therefore deemed prima facie obvious.

Claims 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16), as applied to claims 1, 21, 22, 29, 40, 41, and 45 above, and further in view of Espy et al. (Clinical Microbiology, January 2006, vol. 19, no. 1, pages 165-256).

Vallone et al., Mulero et al., and Sinha et al. do not employ every possible means for detecting the amplification products.  Consequently, the artisans do not disclose that the amplification products are detected with an indicator probe capable of hybridizing to a strand of the double-stranded nucleic acid (claim 30), which is a 5’-nuclease probe (claim 31), which increases the detectable signal (claim 32), or that the indicator probe is a hybridization dependent probe (claim 33), which is a hairpin probe (claim 34), which increases the detectable signal (claim 35).

    PNG
    media_image1.png
    753
    520
    media_image1.png
    Greyscale
Espy et al. teach a well-known means of detecting amplification products in real time via use of a TaqMan® probe and molecular beacon, whose structures and means of detection are graphically represented in Figure 1 (reproduced herein):
As seen, the “5’ Nuclease probe” is also known as a TaqMan® probe which comprises a quenching pair of dyes, which anneals to an amplified portion of the product during amplification and becomes cleaved, resulting in an increased signal production, where as a molecular beacon is 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vallone et al., Mulero et al., and Sinha et al., with the teachings of Espy et al., thereby arriving at the invention as claimed for the following reasons.
As stated above, the combination of Vallone et al., Mulero et al., and Sinha et al. would have arrived at a method of achieving rapid PCR for multiplexed amplification of a plurality of STRs.  
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Vallone et al., Mulero et al., and Sinha et al. with the teachings of Espy et al., because the benefit of real-time PCR detection had been well-known and established in the art, as expressed by Espy et al.:
“Real-time PCR testing platforms provide equivalent sensitivity and specificity as conventional PCR combined with Southern blot analysis.  Since the nucleic acid amplification and detection steps are performed in the same closed vessel, the risk for release of amplified nucleic acids into the environment, and contamination of subsequent analysis, is negligent compared with conventional PCR methods … accelerated PCR thermocycling and detection of the amplified product permits the provision of a test result much sooner for real-time PCR than for conventional PCR … combination of excellent sensitivity and specificity, low contamination risk, ease of performance and speed, has made real-time PCR technology an appealing alternative to conventional … testing methods.” (page 166, Espy et al.)
.

Double Patenting
The rejection of claims 1, 17-19, 21, 22, 25, 27-35, 40, 41, 44, and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,580,505 (herein, “the ‘505 patent”) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75), made in the Office Action mailed on June 14, 2021 is withdrawn in view of the Amendment received on September 14, 2021.
Claims of the ‘505 patent and Mulero et al. do not claim/teach the use of an antibody-bound DNA Taq DNA polymerase in the presently claimed range.

Rejection – New Grounds, Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 1, 21, 22, 29-35, 40, 41, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,580,505 (herein, “the ‘505 patent”) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 1, claims of the ‘505 patent also claims a method of amplifying a nucleic acid sequence, wherein the method comprises:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises a double-stranded nucleic acid, at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid (“subjecting a reaction mixture to at least one amplification cycle … reaction mixture comprises a double-stranded nucleic acid, at least 15 primer pairs”, claim 1) and amplifying at least one short tandem repeat and a Family A DNA polymerase, and wherein the at least one amplification cycle comprises (“amplification cycle is a two 
denaturing the double-stranded nucleic acid in the reaction mixture; and
annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers; and
wherein the time to complete the one amplification cycle is 25 seconds or less (“the time to complete one amplification cycle is 25 seconds of less”, claim 2; “two step amplification”, claim 1).
With regard to instant claims 21 and 22, claims 8 and 9 of the ‘505 patent claims.
With regard to instant claims 40 and 41, the number of amplified molecules produced in at least one of the at least one amplification cycle is from 1.6 fold to 2 fold (see claim 13 of the ‘505 patent), and the amplification efficiency of polymerase in at least one of at least one amplification cycle is from 0.8 to 1.0 (see claim 14 of the ‘505 patent).
With regard to claim 45, claim 1 of the ‘505 patent claims that the annealing and extension temperatures are the same (“extension occurs at the annealing temperature”).
Claims of the ‘505 patent do not explicitly recite the concentration of the polymerase employed in the claimed method and therefore, do not claim that greater l of antibody-bound Taq DNA polymerase is employed.
Claims of the ‘505 patent do not explicitly claim how the amplification product is detected.  Consequently, claims of the ‘505 patent does not claim that an indicator is used, or that a 5’ nuclease probe is used or a hairpin probe is used (claims 29-35).
Claims of the ‘505 patent do not explicitly claim that the amplification is performed with a denaturation temperature from about 85oC to 95oC (claim 45).
Mulero et al. disclose a method of amplifying a nucleic acid sequence (“we have developed a 17 plex Y-STR system that includes … and six additional highly polymorphic Y-STR makers.”, page 64, 2nd column, 2nd paragraph), the method comprising:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises:
a double-stranded nucleic acid (“1 ng of template DNA”, page 65, 1st column, bottom paragraph);
at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid and amplifying at least one short-tandem repeat (STR) (“reaction volume of 25 L containing … 9.2 L of AmplSTR® Yfiler™ kit primer set …”, page 66, 1st column, 5th
a Family A DNA polymerase included in a concentration of greater than 0.2 units/l and less than 0.5 units/l (“[u]less noted otherwise, the protocol in the AmplSTR® Yfiler™ kit user’s manual were followed.  The PCR amplification was performed in a reaction volume of 25 L …”, page 66, 1st column, 5th paragraph; “optimization study consisted of testing individual components of the PCR while keeping the remaining components constant.  Primers were designed to perform efficiently in a multiplex format …”, page 66, 2nd column, bottom paragraph; “amount of Amplitaq Gold® DNA polymerase (range: 2.8-5.2 U/rxn3) …”, page 68, 1st column, 2nd full paragraph), wherein the at least on amplification reaction cycle comprises denaturing the double-stranded nucleic acid in the reaction mixture (“standard thermal cycling conditions … consisted of enzyme activation at 94oC for 1 min … followed by 30 cycles…”, page 66, 1st column, 5th paragraph); and annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers to thereby amplify oC (see page 65, 2nd column).
Sinha et al. teach a method of amplifying at least one STR (Y-PLEX STR), wherein the artisans amplify at least one STR using at least a pair of primers (“report describes the validation and application of the Y-PLEX™5 system”, page 1, 2nd column), with a AmpliTaq Gold DNA polymerase (“5X Y-PLEX™5 Primer mix was prepared by combining the forward and reverser primers for all the five loci … 0.5 L of AmpliTaq Gold™ (5 units/L) … sterile water to raise the volume to 25 L”, page 2, 1st column, 2nd paragraph).
Sinha et al. also teach that similar amounts of DNA polymerases, including Platinum Gold DNA polymerase, produced the same yield:
“Different DNA polymerase preparations (2.5 units) were investigated with the Y-PLEX™5 reagents.  These were AmpliTaq Gold® DNA Polymerase … Platinum® Taq DNA polymerase High Fidelity … Platinum Taq DNA polymerase … Among the enzymes from Invitrogen , a good amplification of all five loci was obtained with Platinum Taq DNA Polymerase High Fidelity and Platinum® Taq DNA Polymerase.” (page 3, 2nd column).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claimed method of the ‘505 patent with the method disclosed by Mulero et al., Sinha et al., and well-known detection means such as the TaqMan® PCR and molecular beacon probes, thereby arriving at the invention as claimed.
e.g., TaqMan® probe), or molecular probe has been well-known and characterized at the time the invention was made (TaqMan technology known and available as early as 1997).  Therefore, one of ordinary skill in the art would have been motivated to combine the claimed method of the ‘505 patent with these well-known and sensitive amplicon detection means, thereby arriving at the instantly claimed method.
	In addition, while Mulero et al. employed a single type of DNA polymerase, that is, AmpliTaq Gold® DNA polymerase, for the amplification reaction, Sinha et al. evidence that same amounts of Platinum® Taq DNA polymerase produced same amplification success as using AmpliTaq Gold® DNA polymerase.
This is plainly evidenced by Sinha et al. wherein the amplification reaction condition employing AmpliTaq Gold® is disclosed as having 0.5 L of the enzyme (at 5 units/L) dissolved in a total of 25L amplification reaction mixture, which translates 2.5 units/L.  Sinha et al. later discuss that other enzymes, including Platinum® Taq DNA polymerase were used (2.5 units), which connotes that the same amounts of this enzyme was used and produced the same amplification results (“enzymes from Invitrogen, a good amplification of all five loci was obtained”, page 3, 3rd paragraph).

Indeed, such an expectation would have been consistent with Sinha’s findings as the artisans state that higher concentrations of these enzymes above 1.25 units produced good amplification products:
“The amount of AmpliTaq Gold® was varied, at regular intervals, from 0.625-3.75 units in the PCR reaction using five known DNA samples … When 0.625 and 1.25 units of AmpliTaq Gold® DNA Polymerase were used, the amplification … was reduced notably… At greater amounts of polymerase, all loci amplified well.” (page 3, 2nd column)

While Sinha et al. settle at 2.5 units (which is 0.1 units/L) of the enzyme, because the artisans also employed 3.75 units, which is 0.15 units/L and therefore, close to the 0.2 units, such a concentration would not have been beyond the optimization parameter considered by the one of ordinary skill in the art.
Therefore, the invention as claimed is obvious over the ‘505 patent.

Conclusion
	No claims are allowed. 
	Claims 47 and 48 are free of prior art as the amount of the antibody-bound Taq DNA polymerase claimed is not taught in the art.  While Mulero et al., in combination L of AmpliTaq® Gold DNA polymerase and a reasonable expectation of success at employing the same concentration with Platinum® Taq DNA polymerase (i.e., antibody-bound Taq DNA polymerase), the concentration claimed claims 47 and 48 is about 150% of the amount employed by Mulero et al. and more than 200% of the amount tested with AmpliTaq® Gold DNA polymerase by Sinha et al., and therefore, is deemed a concentration which would not have been considered within the optimizable range.  
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 10, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mulero teaches that unless noted otherwise, the PCR reactions were performed in a total of 25 l reaction mixture, and therefore, 5.2 Units of Amplitaq Gold DNA polymerase present in a 25 l reaction mixture calculates to 0.208 units/l.
        2 Sinha et al. state that the Platinum® Gold products were from Invitrogen®, see page 3, 2nd column, 3rd paragraph.
        3 Mulero teaches that unless noted otherwise, the PCR reactions were performed in a total of 25 l reaction mixture, and therefore, 5.2 Units of Amplitaq Gold DNA polymerase present in a 25 l reaction mixture calculates to 0.208 units/l.